Appeal by the plaintiff from a judgment of the Supreme Court, New York County (Williams, J.), entered March 11, 1981, which is in favor of the defendant upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case, at a nonjury trial. (The appeal was transferred to this court by order of the Appellate Division, First Department, dated Oct. 6, 1981.) Judgment affirmed, without costs or disbursements. Plaintiff seeks to recover damages from her landlord on the basis that the latter’s unauthorized entry into her apartment and taking of pictures therein constituted an invasion of privacy. In New York, recovery for violation of one’s right to privacy is provided for in the Civil Rights Law. No common-law right to privacy exists. (See Cohen v Hallmark Cards, 45 NY2d 493, 497, n 2; Wojtowicz v Delacorte Press, 43 NY2d 858.) “[T]he right protected [under the statute] is the right to be protected against commercial exploitation of one’s personality without his written consent” (Hill v Hayes, 18 AD2d 485, 488). As no evidence of any “commercial exploitation” was adduced at trial, no cause of action has been stated. Mollen, P. J., Lazer, Cohalan and Thompson, JJ., concur.